Appeal from an order of the Supreme Court, Ontario County (Kenneth R. Fisher, J.), entered January 24, 2006. The order awarded plaintiff costs and expenses incurred with respect to certain motions in the amount of $6,847.50 against defendants Case Credit Corporation and Case Corporation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs.
Same memorandum as in National Bank of Geneva v Case Credit Corp. (37 AD3d 1169 [2007]). Present—Scudder, P.J., Hurlbutt, Gorski and Martoche, JJ.